                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                        Civil Action No. 5:18-cv-00136-RJC-DSC

  MICHELLE SANCHEZ, CASEY                      )
  CAUDILL, KATIE RICHARDS, and                 )
  SAVANNAH RICHARDS,                           )
                                               )
                          Plaintiffs,          )
                                               )
          v.                                   )
                                               )
  TERRY BUCHANAN, individually and in )
  his capacity as Sheriff for Ashe County;     )
  JAMES HARTLEY, in his official               )
  capacity as Sheriff for Ashe County;         )
  RICHARD CLAYTON, individually and            )
  in his official capacity as chief deputy of  )
  the Ashe County Sheriff’s Department;        )
  MICHAEL BOYLES, individually and in          )
  his official capacity as deputy of the Ashe  )
  County Sheriff’s Department; DENNIS          )
  ANDERS, individually and in his official     )
  capacity as deputy of the Ashe County        )
  Sheriff’s Department; MARC KITTS,            )
  individually and in his official capacity as )
  deputy of the Ashe County Sheriff’s          )
  Department; and EMPLOYERS MUTUAL )
  CASUALTY COMPANY,                            )
                                               )
                          Defendants.          )

                                           ORDER

       THIS MATTER is before the Court on Defendants’ “Motion[s] to Dismiss …”

(documents ##20, 23, 27 and 34) and “Motions to Strike …” (documents ##18, 25, 29 and 32),

and Plaintiffs’ “First Amended Complaint” (document #37) filed November 14, 2018. Defendant

Clayton has also moved for an extension of time to respond to the First Amended Complaint. See

document #40.
         Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. Rule

15(a)(1) grants a party the right to “amend its pleading once as a matter of course,” if done within

twenty-one days after serving the pleading, Fed. R. Civ. P. 15(a)(1)(A), or “if the pleading is one

to which a responsive pleading is required,” a party may amend once as a matter of course,

provided that it does so within “21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B).

The Rule further provides that leave to amend shall be freely given “when justice so requires.” Id.

          Plaintiffs filed their First Amended Complaint as a matter of course within twenty-one

days of service of Defendants’ Motions to Dismiss.

         It is well settled that an amended pleading supersedes the original pleading, and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,

238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).

         IT IS THEREFORE ORDERED that:

         1. Defendants’ “Motion[s] to Dismiss …” (documents ##20, 23, 27 and 34) and “Motions

              to Strike …” (documents ##18, 25, 29 and 32) are administratively DENIED as moot

              without prejudice.

         2. Defendant Clayton’s “Motion for an Extension of Time …” (document #40) is

              GRANTED and his deadline to answer or otherwise plead is extended to January 14,

              2019.

         3. The Clerk is directed to send copies of this Order to counsel for the parties, including

but not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..




4843-3825-9571, v. 1
         SO ORDERED.   Signed: November 16, 2018




4843-3825-9571, v. 1
